Citation Nr: 9915647	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-45 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an eye disorder.  

2.  Entitlement to an increased disability rating for 
residuals of a vagotomy and hemigastrectomy, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased disability rating for 
residuals of a closed fracture of the right wrist, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of a thoracic vertebra.  

5.  Entitlement to a compensable disability evaluation for 
residuals of a dislocation fracture of the right hip.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 9, 
1947, to December 21, 1947, from December 23, 1947, to 
February 1, 1957, from March 4, 1957, to March 8, 1965, and 
from March 12, 1965, to June 3, 1967.  

This appeal arises from a May 1996 rating decision of the 
Boston, Massachusetts, regional office (RO).  By that rating 
action, the RO denied the veteran's petition to reopen a 
previously denied claim of service connection for an eye 
disorder and previously denied claims for increased ratings 
for residuals of a vagotomy and hemigastrectomy, residuals of 
a closed fracture of the right wrist, residuals of a fracture 
of a thoracic vertebra, and residuals of a dislocation 
fracture of the right hip.  

(Consideration of the rating issues is deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  By a rating action dated in August 1976, the RO denied 
service connection for an eye disorder.  

2.  The veteran was notified of the August 1976 decision in 
the same month.  

3.  The veteran did not express, within one year of 
notification of the August 1976 decision, disagreement with 
the denial of service connection for an eye disorder.  

4.  Evidence received since the RO's August 1976 rating 
action is not so significant that it must be considered in 
order to fairly decide the question of service connection.  


CONCLUSIONS OF LAW

1.  The RO's August 1976 decision which denied service 
connection for an eye disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 19.118 (1976); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been received since the 
RO's August 1976 decision; the claim of service connection 
for an eye disorder is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1976 statement, the veteran reported that he 
had received treatment in 1975 at the Albany VA Hospital 
(VAH) for his eyes, which had been injured in Straubing, 
Germany in 1954 when a battery exploded in his face.  In the 
February 1976 statement, the veteran requested service 
connection for "dry eyes," which resulted from this 
accident.  

According to the available service medical records, an 
ophthalmology examination conducted in October 1951 noted 
that spectacles were prescribed due to the veteran's 
complaints of headaches following close work.  In February 
1955, the veteran complained of having gotten battery acid in 
his left eye half-an-hour earlier.  The veteran's eye was 
treated with an eye wash as well as eye dressing.  The 
diagnosis of slight eye irritation was made.  Thereafter, in 
June 1955, the veteran was treated with eye drops for 
conjunctivitis of his right eye.  In December 1955, he was 
treated with eye dressing for conjunctivitis of his left eye.  
Subsequently, in April 1956, the veteran complained that his 
eyes were bothering him, especially in the mornings.  Slight 
redness of the conjunctivae was noted.  Sensitive eyes were 
diagnosed, and the veteran was treated with eye drops.  

In October 1966, the veteran complained of blurring vision 
while reading, as well as headaches.  At the December 1966 
retirement examination, the veteran complained of frequent 
headaches related to eye strain, as well as eye trouble 
described as the need to wear glasses for defective visual 
acuity.  This evaluation showed that the veteran had 
uncorrected distant vision in each eye of 20/30 (corrected to 
20/20) and uncorrected near vision in each eye of 20/25 
(corrected to 20/20), but that his eyes were otherwise 
normal.  A physical examination conducted during a five-day 
hospitalization in February 1967 revealed that the veteran 
had intact extraocular movements, pupils which were equal and 
reacted to light and accommodation, and unremarkable fundi.  

According to post-service medical records, an August 1968 VA 
examination revealed that the veteran's eyes were normal.  A 
physical examination conducted during a two-week 
hospitalization from February to March 1974 for hematemesis 
and melena also included findings that the veteran's eyes 
were normal.  During an almost one-month hospitalization from 
August to September 1975 for alcoholism, the veteran 
complained of itching and burning sensations in his eyes.  
Examination showed vision in his right eye of 20/30 and in 
his left eye of 20/25.  The veteran was referred to the Eye 
Service which noted a mucinous tear film deficiency.  Drops 
were prescribed, and the veteran was advised to have an eye 
refraction by a private physician.  Presbyopia with mucinous 
tear film deficiency was diagnosed.  At a VA examination 
conducted in July 1976, the veteran did not set forth any 
complaints regarding his eyes.  

By a rating action of August 1976, the RO denied service 
connection for an eye disorder.  The RO determined that the 
medical evidence of record failed to demonstrate that the 
veteran had incurred an eye disability as a result of his 
active military duty.  The RO notified the veteran of this 
August 1976 denial in the same month.  However, the veteran 
did not express, within one year of notification of the 
decision, his disagreement with the denial.  Consequently, 
the August 1976 decision became final.  38 U.S.C.A. 
§ 7105(c).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new 
evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  In this case, following the 
RO's August 1976 rating action, the veteran continued to 
assert that he developed an eye disability during his active 
military duty.  After the August 1976 rating action, the RO 
received copies of the February 1967 hospitalization report 
at which time a physical examination revealed that the 
veteran's eyes were normal.  Copies of the December 1966 
retirement evaluation were also received.  As noted above, 
this evaluation noted the veteran's complaints of eye trouble 
(described as the need to wear glasses for defective visual 
acuity) as well as findings of defective near and distant 
vision in both eyes (correctable to 20/20) and an otherwise 
normal eye evaluation.  

Post-service medical reports which have also been received 
and associated with the claims folder following the previous 
denial in August 1976 reflect that, in February 1977, the 
veteran sustained a head injury as a result of an assault.  A 
hospital report for the period from April to June 1977 
reflects that a complaint of double vision gradually 
resolved.  Following transfer to another medical facility for 
further hospitalization between June and October 1977 for 
right hemiparesis secondary to a left frontal hematoma and 
evacuation, the veteran was instructed to wear an eye patch 
to eliminate some double vision about which he had 
complained.  

A February 1980 VA outpatient treatment record includes the 
veteran's report that he had a service-connected battery acid 
eye injury and that he took medication for probable 
kerato-conjunctivitis.  Two months later, the veteran again 
reported that he was status-post eye injury from battery 
acid.  A medical examination completed in September 1986 
notes that the veteran had vision problems (defined as right 
visual loss) secondary to a subdural hematoma in his left 
occipital area.  The veteran reported that he had sustained 
the subdural hematoma in the 1950s.  

Optometry evaluations completed in April, June, and July 1987 
demonstrated right hemianopsia by history and left exotropia.  
At a September 1987 examination, the veteran reported that he 
had been experiencing poor vision in his right eye since June 
1987.  An April 1988 VA medical record notes that the veteran 
had been declared legally blind two years earlier, in April 
1986.  A September 1988 VA medical report includes the 
diagnoses of right hemianopsia by history, left exotropia, 
and hyperopia astigmatism.  Another record dated in the same 
month, as well as ones dated thereafter in September 1989 and 
September 1990, include the diagnosis of right visual defect 
secondary to a subdural hematoma which the veteran had stated 
occurred in the 1950s.  A January 1991 evaluation confirms 
the diagnoses of right hemianopsia macular spurring secondary 
to a long-standing head injury, temporal pallor optic disease 
(right eye greater than left eye) secondary to brain injury, 
astigmatism (right eye greater than left eye), +2 nuclear 
sclerotic anterior cortical cataracts (right eye greater than 
left eye), hyperopia astigmatism, and presbyopia.  

In February 1991, the veteran reported that he was 
service-connected for a subdural hematoma.  A September 1991 
report includes, in pertinent part, the diagnosis of visual 
field defect secondary to a subdural hematoma which the 
veteran had stated occurred in the 1950s.  April, May, June, 
and August 1992 VA medical records note that the veteran was 
legally blind in his right eye.  A September 1992 report 
includes, in pertinent part, the diagnosis of visual field 
defect secondary to a subdural hematoma which the veteran had 
stated occurred in the 1950s.  September 1993 and September 
1994 records also include, in relevant part, the diagnosis of 
status-post subdural hematoma secondary to trauma with 
resultant visual field defect.  

Monthly VA medical reports dated from April 1994 to November 
1995 note that the veteran had perceptual visual problems.  
VA medical reports dated in December 1995 and January 1996 
include notations that the veteran had visual impairment, but 
hardly ever wore his eyeglasses.  

Given the evidence described above, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of service connection.  First of all, the 
additional service medical records received since the August 
1976 decision are duplicates of the reports previously 
considered by the RO.  Consequently, they may not be 
considered new.

Moreover, with regard to the post-service medical records 
which were received at the RO following its August 1976 
decision, the Board points out that they show treatment and 
examination for double vision, right visual loss, probable 
kerato-conjunctivitis, right hemianopsia by history, left 
exotropia, right eye legal blindness, hyperopia astigmatism, 
temporal pallor optic disease (right eye greater than left 
eye), +2 nuclear sclerotic anterior cortical cataracts (right 
eye greater than left eye), and presbyopia.  However, these 
records do not include any medical evidence that suggests any 
relationship with the veteran's military service or problems 
he experienced coincident with such service.  

The Board notes that the some of the post-service medical 
records have included medical evidence associating the 
veteran's visual loss to a subdural hematoma.  While the 
veteran has asserted that he incurred a subdural hematoma in 
an in-service accident sometime in the 1950s, the newly 
received medical evidence directly contradicts this 
assertion.  (The subdural hematoma was diagnosed in 1977.)  
Although the veteran's statements are presumed credible for 
the purpose of deciding whether new and material evidence has 
been presented, Justus, supra, these statements by the 
veteran are not competent.  In other words, the veteran is 
not competent to say what his diagnosis was or to link it to 
events during military service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, the Board does not 
find his statements to be probative evidence.

In short, the additional evidence received since the RO's 
August 1976 denial tends to prove nothing more than that 
which was already proved by evidence previously of record, at 
least with respect to whether an eye disability is 
attributable to military service.  Consequently, the newly 
received evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  See 38 C.F.R. § 3.156(a).  

The Board acknowledges that, in a December 1998 statement, 
the veteran's representative asserted that the veteran's 
petition to reopen his claim of service connection for an eye 
disorder had not been evaluated by the RO under the proper 
standard enunciated in Hodge.  See Hodge, supra; 38 C.F.R. 
§ 3.156(a).  In this regard, the Board recognizes that Hodge 
resulted in a change in the test for determining whether 
newly submitted evidence is "material."  However, the Board 
finds no prejudice to the veteran by proceeding with an 
adjudication of the question of reopening.  This is so 
because the RO specifically notified the veteran of the 
provisions of 38 C.F.R. § 3.156 (a) in the October 1996 
statement of the case.  The veteran consequently was on 
notice of the regulatory standard and had therefore been 
given the opportunity to present evidence and argument with 
this standard in mind.  

Additionally, the Board notes that, in a November 1996 
statement, the veteran's representative requested that an 
independent medical expert opinion be obtained "to establish 
a possible linkage between in[-]service eye complaints and 
the appellant's current eye ailment."  Significantly, 
however, as the Board has discussed, new and material 
evidence sufficient to reopen the veteran's previously denied 
claim has not been received.  The result of such a finding is 
that the Board does not have jurisdiction to act.  Butler v. 
Brown, 9 Vet.App. 167 (1996).  Even consideration of whether 
the claim is well grounded is not appropriate.  Id; Elkins, 
supra.  Consequently, the Board concludes that further action 
to enhance the evidentiary record would not be appropriate.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for an eye disorder is denied.  


REMAND

When the RO addressed the veteran's claims for increased 
ratings in May 1996, it found that no new and material 
evidence had been presented sufficient to reopen the claims.  
However, such a determination is not appropriate when claims 
of worsening of already service-connected disabilities have 
been made, even though such rating claims had been previously 
denied.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
statement of the case which was furnished to the veteran in 
October 1996 provided him with the laws and regulations 
relevant to new and material evidence.  Significantly, 
however, the RO did not inform the veteran of the pertinent 
rating criteria used to evaluate his service-connected 
disabilities which are currently under appeal.  Furthermore, 
no supplemental statement of the case was subsequently 
furnished to the veteran to correct the deficiencies of the 
statement of the case.  

In this regard, the Board notes that a statement of the case 
must be complete enough to allow an appellant to present 
written and/or oral arguments before the Board.  
Specifically, the statement of the case must contain a 
summary of the evidence in the case, a summary of the 
applicable laws and regulations (with appropriate citations), 
a discussion of how such laws and regulations have been 
applied, the determination of the agency of original 
jurisdiction on each issue, and the reasons for each such 
determination.  38 U.S.C.A. § 7105(d)(1) (West 1991) and 
38 C.F.R. § 19.29 (1998), see also 38 C.F.R. § 19.31 (1998) 
(a supplemental statement of the case will be furnished to 
the appellant and his or her representative, if any, when a 
material defect in the statement of the case or a prior 
supplemental statement of the case is discovered or when, for 
any other reason, the statement of the case or a prior 
supplemental statement of the case is inadequate).  

In order to correct the deficiency evident in the October 
1996 statement of the case--namely, that applicable rating 
criteria were not addressed, a remand is required.

Additionally, in the substantive appeal which was received at 
the RO in October 1996, the veteran asserted that, with 
regard to his service-connected disabilities on appeal, 
"available evidence [is] on file at [the] VA [Medical 
Center] . . . [in] Northampton, Mass[achusetts]."  The Board 
acknowledges that numerous records from this medical facility 
were received at the RO in April 1996.  Significantly, 
however, following receipt of the veteran's substantive 
appeal in October 1996, the RO did not attempt to obtain any 
additional reports from the Northampton VA Medical Center 
(VAMC).  

Further review of the claims folder indicates that, although 
the veteran underwent a VA intestine examination in May 1997, 
he has not been afforded (during the current appeal) VA 
evaluations of his other service-connected disabilities which 
are presently on appeal.  In this regard, the Board notes 
that, in the December 1998 statement, the veteran's 
representative asserted that the veteran's orthopedic claims 
(i.e., his service-connected right wrist, thoracic spine, and 
right hip disabilities) had not been adequately developed for 
appellate review.  In particular, the representative 
contended that the RO had not adequately evaluated the 
"debilitating effects" of the veteran's consistent 
complaints of pain in his right wrist, thoracic spine, and 
right hip.  The Board agrees that further examination of 
these disabilities is warranted.  See DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995) (examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups").  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for his vagotomy and hemigastrectomy 
residuals, right wrist, thoracic spine, 
or right hip disabilities in recent 
years.  The Board is particularly 
interested in records of treatment 
received at the Northampton VAMC in 
recent years.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1998).  

2.  After obtaining, and associating with 
the claims folder, any medical records 
received pursuant to paragraph 1 above, 
the RO should determine whether an 
additional VA examination with regard to 
the veteran's residuals of a vagotomy and 
hemigastrectomy is warranted.  If 
conducted, the examiner should provide 
findings necessary to evaluate this 
service-connected disability.  See 
38 C.F.R. § 4.114, Code 7348.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected residuals of a closed 
fracture of his right wrist, residuals of 
a fracture of his thoracic vertebra, and 
residuals of a dislocation fracture of 
his right hip.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

The examiner should provide evidence 
regarding the active and passive ranges 
of motion of these joints (with a 
discussion of the normal ranges of motion 
of each joint) and the extent of any 
ankylosis of these joints.  Specifically 
with regard to the veteran's 
service-connected thoracic spine 
disability, the examiner should discuss 
the presence (or absence) of cord 
involvement, nerve paralysis, muscle 
spasm, or demonstrable deformity of a 
vertebral body.  See 38 C.F.R. § 4.71a, 
Codes 5215, 5250, and 5285.  Furthermore, 
for each of these disabilities, the 
examiner should equate functional losses 
found, including any pain, weakness, or 
additional difficulties during flare-ups, 
to range of motion lost beyond that 
demonstrated clinically.  See DeLuca, 
supra.

4.  When the development has been 
completed to the extent indicated, the RO 
should take adjudicatory action on the 
claims for increased ratings.  If any 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should comply fully with the 
requirements of 38 U.S.C.A. § 7105 and 
38 C.F.R. § 19.29, including a recitation 
of all applicable laws and regulations.  
See, e.g., 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.114, Diagnostic Code 7348; 
38 C.F.R. § 4.71a, Diagnostic Codes 5215, 
5250, and 5285.  The veteran and his 
representative should be given the 
appropriate time in which to respond.  

Thereafter, the case, in accordance with the current 
appellate procedures, should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
obtain clarifying information and to satisfy due process 
requirements.  No action is required of the veteran until he 
receives further notice.  By this remand, the Board intimates 
no opinion as to the final outcome of the veteran's increased 
rating claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

